DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 02-24-2022. Claims 1-23 were pending. Claims 12-13, 19, 20 were amended. Claims 1-11 were allowed in previous office action.
Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C §103 with respect to claim 12, the applicants stated:
	“Neither Yanagi nor Itabashi, either individually or in combination, discloses or suggests: a control unit including a storage unit that stores a first value of a first threshold current that will form a thin film portion in a part of the film without penetrating the film, and a second value of a second threshold current that will form a nanopore on the thin film portion; wherein the control unit is configured to perform ...automatically stopping the application of the first voltage when the current flowing between the first electrode and the second electrode reaches the first threshold current thereby forming the thin film portion in a part of the film without penetrating the film; and after automatically stopping the application of the first voltage, applying a second voltage between the first electrode and the second electrode thereby forming a nanopore in the thin film portion.
In view of the amendment and remarks above, Applicant’ believes independent claim 12 is allowable over Yanagi in view of Itabashi and withdrawal of the rejection of claim 12 under 35 U.S.C. §103 is respectfully requested.”
The applicant’s argument is persuasive.  Thus, the examiner withdraw the previous ground of rejection under 35 U.S.C 103 and allow claim 12. Claims 13-17 are allowed because they depend on allowed claim 12.
Regarding to previous ground of rejection under 35 U.S.C 103 with respect to claim 19, the applicants stated:
“Claim 19 is amended to make this distinction clearer. Amended claim 19 recites, in relevant part: “stopping the application of the first voltage when a current flowing between the first electrode and the second electrode reaches the first threshold current thereby ending the first step without penetrating the film.” Support for this amendment can be found in Applicant’s specification, par. [0059][0040].
Neither Yanagi nor Itagashi teaches or suggests, “stopping the application of the first voltage when a current flowing between the first electrode and the second electrode reaches the first threshold current thereby ending the first step without penetrating the film.”
In view of the amendment and remarks above, Applicant’ believes independent claim 19 is allowable over Yanagi in view of Itabashi and withdrawal of the rejection of claim 19 under 35 U.S.C. §103 is respectfully requested.”
The applicant’s argument is persuasive.  Thus, the examiner withdraw the previous ground of rejection under 35 U.S.C 103 and allow claim 19. Claims 20-23 are allowed because they depend on allowed claim 19.

Allowable Subject Matter
4.	Claims 1-23 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding to claims 1-11, the cited prior arts fail to disclose or suggest a first step of applying a first voltage between a first electrode and a second electrode, installed so as to sandwich the film provided in an electrolyte, and stopping the application of the first voltage when a current flowing between the first electrode and the second electrode reaches a first threshold current so as to form a thin film portion in a part of the film; and
a second step of applying a second voltage between the first electrode and the second electrode after the first step so as to form a nanopore in the thin film portion.

Regarding to claims 12-18, the cited prior arts fail to disclose or suggest a control unit including a storage unit that stores a first value of a first threshold current that will form a thin film portion in a part of the film without penetrating the film, and a second value of a second threshold current that will form a nanopore on the thin film portion;
wherein the control unit is configured to perform the following functions:
applying a first voltage between the first electrode and the second electrode; and
automatically stopping the application of the first voltage when the current flowing between the first electrode and the second electrode reaches the first threshold current thereby forming the thin film portion in a part of the film without penetrating the film; and

Regarding to claims 19-23, the cited prior arts fail to disclose or suggest storing a first value of a first threshold current that will form a thin film portion of the film without penetrating the film, and a second value of a second threshold current that will form the single hole in the thin film portion, thereby forming the single hole in the film; 
performing a first step of applying a first voltage between a first electrode and a second electrode, installed so as to sandwich the film provided in an electrolyte, and stopping the application of the first voltage when a current flowing between the first electrode and the second electrode reaches the first threshold current thereby ending the first step without penetrating the film in combination with all other limitations in the claims.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713